Citation Nr: 1609541	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1999 and he had additional unverified prior service for eight years and five months.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
	
The Veteran testified at a hearing before the undersigned in May 2013.  A transcript is of record.

The Board remanded this case in January 2014.  It now returns for appellate review. 


FINDING OF FACT

Throughout the pendency of the appeal, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to result in unemployability.
 

CONCLUSION OF LAW
 
The criteria for entitlement to TDIU have been met throughout the entire appellate period.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his service-connected disabilities preclude him from obtaining and maintaining gainful employment.  See February 2009 Application for Increased Compensation Based on Unemployability (VA Form 21 8940).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered. 38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes. Id.

Here, during the entirety of the appellate period, the Veteran has been in receipt of a 50 percent rating for a dysthymic disorder, a 20 percent rating for low back strain, a 10 percent rating for chondromalacia of the right knee, a 10 percent rating for chondromalacia of the left knee, a 0 percent rating for left ear hearing loss, a 0 percent rating for tinnitus, and a 0 percent rating for residual scars, injuries to the left fifth and right fourth fingers.  He has a combined rating of 70 percent since August 1999.  Accordingly, he meets the schedular threshold for TDIU consideration.  See 38 C.F.R. § 4.16(a).

However, the question remains whether these service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Board has considered the Veteran's educational and employment background.  The evidence of record reflects that he has a high school education.  His occupational experience is working for a call center at a bank from 1999 to 2006.  He has not worked since September 2006. 

The Veteran does not claim that he stopped working primarily due to disability; rather, he maintains that he is unable to reenter the workforce due to the current severity of his service-connected disabilities.  Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). And in the instant case, the Board finds that the criteria for entitlement to a TDIU are met.

Specifically, the Board notes that on VA examination in June 2009 the Veteran complained of flare-ups of low back pain two, three, or four times a week.  The examiner diagnosed chronic/recurrent nonspecific musculoligamentous strain of thoracolumbar spine in association with degenerative facet arthrosis at the lumbosacral (L5-S1) level.  The examiner stated that the Veteran did not appear to have a major disability, but there was an indication of functional impairment with regard to bending, lifting, etc., in association with flare-up of symptoms.  The Veteran also complained of chronic knee pain.  The examiner similarly stated that the Veteran did not appear to have evidence of a major disability but there was an indication of functional impairment in association with activities involving prolonged standing or walking, with inability to be doing any running and discomfort when sitting with his knees in flexion for extended periods of time.  On VA examination in April 2014, the Veteran had limited flexion of the lumbar spine and complained of pain, weakness, and fatigue with flare-ups.  He also reported pain and weakness in his knees with flare-ups.  Further, his dysthymic disorder is manifested by symptoms including depression, insomnia, and an inability to concentrate adequately to complete assigned tasks.  See VA examinations dated in August 2009 and April 2014.  A VA examiner stated in March 2009 that the Veteran was having fewer days where he could function appropriately and that it was very unlikely that he would be able to maintain a job due to his poor motivation, concentration, and interpersonal difficulties.  

Although some VA examiners have found that the Veteran's service-connected disabilities do not render him unemployable, these examiners have not considered the combined effects of his disabilities.  Given the restrictions on his employability, and resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, occupational and educational history, and experience. The Board notes that some VA examiners concluded it is possible the Veteran could do some type of work.  However, although the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Furthermore, as discussed, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  Here, the Veteran has a high school education and his work experience involved a seated job making telephone calls.  Given the restrictions on his ability to sit for extended periods due to knee and back pain, the impairment in his ability to concentrate and interpersonal difficulties associated with his dysthymic disorder, as well as some difficulty communicating due to hearing loss and tinnitus, it is not clear what type of work the Veteran could perform when considering his educational and occupational experience.  


In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met for the entire appellate period.  See 38 C.F.R. § 4.16. See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 
ORDER
 
Entitlement to TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals





